UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A No. 1 ————— þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 0-52993 56-2600575 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) Address of Principal Executive Office: 1460 Park Lane South, Suite 1, Jupiter, Florida33458 Registrant’s telephone number, including area code: (561) 427-6144 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001, par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.¨YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $11,000,000 based on December31, 2009 closing price of $2.00 per share. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 16,962,674 shares outstanding as of September27, 2010. Explanatory Note: This report on Form 10-K/A No. 1 amends the Form 10-K filed on September 28, 2010. It is being filed to add a consent of the independent registered public accounting firm, which was inadvertently not filed. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See pages F-1 through F- 27. ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. Financial Statements.See Index to Consolidated Financial Statements, which appears on page F-1 hereof. The financial statements listed in the accompanying Index to Consolidated Financial Statements are filed herewith in response to this Item. Financial Statements Schedules.All schedules are omitted because they are not applicable or because the required information is contained in the Consolidated Financial Statements or notes included herein. Exhibits. Exhibit IncorporatedbyReference Filedor Furnished No. ExhibitDescription Form Date Number Herewith Certificate of Incorporation Sb-2 7/20/07 Amended and Restated Bylaws Sb-2 7/20/07 Amendment to Amended and Restated Bylaws 10-K 9/28/10 Amended and Restated 2007 Equity Incentive Plan 10-K 9/28/10 Form of Employee Stock Option Agreement* 10-K 9/28/10 Form of Director Option Agreement 10-K 9/28/10 Summary of Employment Agreement with Executives* 10-K 9/28/09 Credit Enhancement and Financing Security Agreement 10-K 9/28/09 Revolving Line of Credit Agreement 10-K 9/28/09 Renewal of Promissory Note dated May 20, 2010 10-K 9/28/10 Credit Enhancement and Financing Security Agreement dated May 20, 2010 10-K 9/28/10 Modification of Revolving Line of Credit Agreement dated May 20, 2010 10-K 9/28/10 Reger Warrant 10-K 9/28/10 Form of Warrant 10-Q 5/17/10 Form of Subscription Agreement 10-Q 5/17/10 Lincoln Park Purchase Agreement 8-K 9/7/10 Lincoln Park Registration Rights Agreement 8-K 9/7/10 Lincoln Park Warrant 8-K 9/7/10 Code of Ethics 10-K 9/29/08 List of Subsidiaries 10-K 9/28/10 Consent of Salberg & Company, P.A. Filed Certification of Principal Financial Officer (Section302) Filed Certification of Principal Financial Officer (Section302) Filed Certification of Principal Executive Officer and Principal Financial Officer (Section906) Furnished * Management compensatory plan or arrangement Copies of this filing (including the financial statements) and any of the exhibits referred to above will be furnished at no cost to our shareholders who make a written request to GelTech Solutions, Inc., 1460 Park Lane South, Suite 1 Jupiter, Florida 33458, Attention: Corporate Secretary. SIGNATURES In accordance with Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 4, 2010 GelTech Solutions, Inc. By: /s/ Michael Cordani Michael Cordani Chief Executive Officer (Principal Executive Officer) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of GelTech Solutions, Inc. We have audited the accompanying consolidated balance sheets of GelTech Solutions, Inc. and Subsidiaries as of June 30, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders' equity (deficit) and cash flows for each of the two years in the period ended June 30, 2010.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of GelTech Solutions, Inc. and Subsidiaries at June 30, 2010 and 2009, and the consolidated results of its operations and its cash flows for each of the two years in the period ended June 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has a net loss and net cash used in operating activities in 2010 of $3,536,884 and $2,568,345, respectively, and has an accumulated deficit, a stockholders’ deficit and working capital deficit of $9,643,186, $1,114,416 and $1,687,547, respectively, at June 30, 2010.These matters raise substantial doubt about its ability to continue as a going concern. Management’s Plan in regards to these matters is also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. SALBERG & COMPANY, P.A. Boca Raton, Florida September 28, 2010 F-2 GELTECH SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, ASSETS Cash and cash equivalents $ $ Accounts receivable trade, net Inventories Prepaid expenses and other current assets Total current assets Furniture, fixtures and equipment, net Prepaid consulting - Debt issue costs, net Deposits $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Accounts payable $ $ Accrued expenses Customer deposit - Line of credit Due to related party - Insurance premium finance contract Total current liabilities Total liabilities Commitments and contingencies (Note 10) Stockholder's equity (deficit) Preferred stock: $0.001 par value; 5,000,000 shares authorized; no shares issued and outstanding - - Common stock: $0.001 par value; 50,000,000 shares authorized; 16,538,200 and 13,858,986 shares issued and outstanding as of June 30, 2010 and 2009, respectively. Additional paid in capital Accumulated deficit ) ) Total stockholders'equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 GELTECH SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years EndedJune 30, Sales $ $ Cost of goods sold Gross profit Operating expenses: Selling, general and administrative expenses Research and development Total operating expenses Loss from operations ) ) Other income (expense) Other income - Gain (loss) on conversion - ) Loss on settlement ) - Interest income Interest expense ) ) Other expense - ) Total other income (expense) ) ) Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-4 GELTECH SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED JUNE 30, 2010 and 2009 Common Common Additional Stock Stock Paid In Accumulated (Shares) Par Value Capital Deficit Total Balance at July 1,2008 $ $ $ ) $ Common stock issued for cash — Common stock issued for a settlement 54 — Common stock issued for a loan guarantee — Common stock issued for services 35 — Common stock issued for cashless warrant exercise 21 ) — — Stock-based compensation — — — Net loss for the fiscal year ended June 30, 2009 — — — ) ) Balance at June 30, 2009 ) ) Common stock and warrants issued for cash — Common stock issued to officer and director 69 — Common stock issued for services — Common stock issued to extend line of credit — Common stock issued upon exercise of options for cash 80 — Warrants issued to extend line of credit — — — Options issued for services — — — Offering cost of stock and warrants issued for cash — — ) — ) Stock-based compensation — — — Net loss for the fiscal year ended June 30, 2010 — — — ) ) Balance at June 30, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-5 GELTECH SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years EndedJune 30, Cash flows from operating activities Reconciliation of net loss to net cash used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Bad debt expense Amortization of debt issuance costs Amortization of prepaid expenses Common stock issued to officer and director Amortization of prepaid consulting - Common stock issued for services - Stock option compensation expense Loss on settlement - Write-off of obsolete packaging inventory - Changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Deposits and other assets ) ) Accounts payable ) ) Related party payable ) - Customer deposits - Accrued expenses ) Net cash used in operating activities ) ) Cash flows from Investing Activities Sales of short term marketable debt securities - Purchases of equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from Financing Activities Payments on Insurance Finance Contract ) ) Proceeds from sale of stock and warrants, net of expenses Debt issue costs ) - Proceeds from exercise of stock options - Proceeds from revolving line of credit, net Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents - beginning Cash and cash equivalents - ending $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $
